7 N.Y.2d 913 (1960)
In the Matter of George Barone, Appellant. Waterfront Commission of New York Harbor, Respondent.
In the Matter of Douglas Rago, Appellant. Waterfront Commission of New York Harbor, Respondent.
Court of Appeals of the State of New York.
Argued January 12, 1960.
Decided January 21, 1960.
Gilbert S. Rosenthal for appellants.
Irving Malchman, William P. Sirignano and Jerome J. Klied for respondent.
Concur: Chief Judge DESMOND and Judges DYE, FULD, FROESSEL, VAN VOORHIS, BURKE and FOSTER.
In each proceeding: Order affirmed, with costs; no opinion.